COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  RICHARD CHEROSKE, BLUE CASTLE                   §                No. 08-11-00087-CV
  PROPERTY MANAGEMENT, LLC, 190
  ORANGE AVENUE AND DAVID                         §                  Appeal from the
  PENNY,
                                                  §            County Court at Law No. 6
                        Appellants,
                                                  §             of El Paso County, Texas
  v.
                                                  §                 (TC# 2009-3537)
  DYER STREET, LLC,
                                                  §
                         Appellee.
                                                  §

                                              §
                                            ORDER

       On August 2, 2011, this Court issued an order abating the above styled and numbered case

due to bankruptcy proceedings. The Order stated that once the proceeding were finished the parties

were to file a proper motion showing that the stay has been lifted and specifying the action required

by this Court. The Court ORDERS a motion/response is due to be filed with this Court on or

before February 23, 2022 regarding the status of the bankruptcy.

       IT IS SO ORDERED this 8th day of February, 2022.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.